Title: From Thomas Jefferson to James Madison, 31 May 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia May 31. 98.
          
          I wrote you last on the 24th. since which yours of the 20th. is recieved. I must begin by correcting two errors in my last. it was false arithmetic  to say that two measures therein mentioned to be carried by majorities of 11. would have failed if the 14. absentees (wherein a majority of 6. was ours) had been present. 6 coming over from the other side would have turned the scale, and this was the idea floating in my mind, which produced the mistake. the 2d. error was in the version of mr A’s expression which I stated to you. his real expression was ‘that he would not unbrace a single nerve for any treaty France could offer; such was their entire want of faith, morality’ &c.
          The bill from the Senate for capturing French armed vessels found hovering on our coast, was past in two days by the lower house without a single alteration, and the Ganges, a 20. gun sloop fell down the river instantly to go on a cruise. she has since been ordered to New York to convoy a vessel from that to this port. the Alien bill will be ready to-day probably for it’s 3d. reading in the Senate. it has been considerably mollified; particularly by a proviso saving the rights of treaties. still it is a most detestable thing. I was glad in yesterday’s discussion to hear it admitted on all hands that laws of the US. subsequent to a treaty, controul it’s operation, and that the legislature is the only power which can controul a treaty. both points are sound beyond doubt. this bill will unquestionably pass the H. of R. the majority there being decisive, consolidated, and bold enough to do any thing. I have no doubt, from the hints dropped they will pass a bill to declare the French treaty void. I question if they will think a declaration of war prudent, as it might alarm, and all it’s effects are answered by the act authorising captures. a bill is brought in for suspending all communication with the dominions of France, which will no doubt pass. it is suspected they mean to borrow money of individuals in London, on the credit of our land tax, & perhaps the guarantee of G. Britain. the land tax was yesterday debated and a majority of 6. struck out the 13th. section for the classification of houses and taxing them by a different scale from the lands. instead of this is to be proposed a valuation of the houses & lands together. Macon yesterday laid a motion on the table for adjourning on the 14th. some think they do not mean to adjourn; others that they wait first the return of the envoys, for whom it is now avowed the brig Sophia was sent. it is expected she would bring them off about the middle of this month. they may therefore be expected here about the 2d. week of July. whatever be their decision as to adjournment I think it probable my next letter will convey orders for my horses and that I shall leave this place from the 20th. to the 25th. of June. for I have no expectation they will actually adjourn sooner. Volney & a ship load of others sail on Sunday next. another ship load will go off in about 3. weeks. it is natural to expect they go under irritations calculated to fan the flame. not so  Volney. he is most thoroughly impressed with the importance of preventing war, whether considered with reference to the interests of the two countries, of the cause of republicanism, or of man on the broad scale. but an eagerness to render this prevention impossible leaves me without any hope. some of those who have insisted that it was, long since, war on the part of France are candid enough to admit that it is now begun on our part also.—I inclose for your perusal a poem on the alien bill written by mr Marshall. I do this as well for your amusement as to get you to take care of this copy for me till I return; for it will be lost by lending if I retain it here, as the publication was suppressed after the sale of a few copies of which I was fortunate enough to get one.your locks, hinges &c. shall be immediately attended to. my respectful salutations & friendship to mrs Madison, to the family, & to yourself. Adieu.
          
            P.S. the President, it is said, has refused an Exequatur to the new Consul-general of France, Dupont.
          
          
            P.P.S. this fact is true. I have it this moment from Dupont, and he goes off with Volney to France in two or three days.
          
        